 

UNIEF£§TF§-E§ BO’P'-’EBFTCBO‘&°§§“’ EPSHY§B’BH§TRBSB é”i` ’&`>‘r%RIDA

 

 

 

 

 

 

www.f]sb.uscourts.gov B{d
CHAPTER 13 PLAN §!nc_lividual Adiustment of Debt31
|:] Original Plan
[:] 18-21007 Amended Plan (Indicate lst, 2nd, etc. Amended, if applicable)
|:] Modified Plan (Indicate lst, 2nd, etc. Modified, if applicable)
DEBTOR: MICHELLE YOLANDA BRUZZO JOINT DEBTOR: CASE NO.: 18-21007
SS#: xxx-xx- 6375 SS#: xxx-xx-
I. NQTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(S), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may

be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a

partial payment or no payment at all to the secured creditor |:] Included E] Not mcluded

 

 

Avoidance of ajudicial lien or nonpossessory, nonpurchase-money security interest, set |:] Included E| Not included
out in Section III '

 

 

Nonstandard provisions, set out in Section VIII [___l Included E_\ Not included

 

 

 

 

II. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S!' ATTORNEY'S FEE

A. MONTHLY PLAN BAYMEN ! : This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any u_r‘i_`used
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

1. $3,097.54 formonths 1 to 3 ;

2. $31114.66 formonths 4 to 60 ;

3. $0.00 for months to

s

 

s' si'x}UIwOIEIST.m

B. DEBTOR§S!' ATTORNEY'S FEE: l_i_] NONE l___] PRO BONO
III. TREATMENT OF SECURE!Z CLAIMS

A. SEQURED CLAIMS: [:| NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

1- Credit°ri Trinity Financial Services, LLC

Addr€SS! C/O LaW OfflC€S Of Arrearage/ Payoff on Petition Date 104,408.43

Damian Waldman 10333
P t C O. th M th t 60
Seminole Blvd unit 1&2 Arrears aymen ( ure) $1,74 14 /mon ( on s 0 )

1
Seminole, FL 33778 Regular Payment (Maintain) $1,075.81 /month (Months 1 to §)__ )

 

Last 4 Digits of
Account No.: 1738

Other:

 

 

 

 

LF-si (rev. 10/3/17) Page 1 ors

 

 

 

Debtor(s): MICHELLE YOLANDA BRUZZO Case number: 18-21007

 

[:| Real Property Check one below for Real Property:

|:|Principal Residence [:IEscrow is included in the regular payments

[])ther Real Property @The debtor(s) will pay [:Itaxes [:Iinsurance directly
Address of Collateral:

21 191 ViaVentura Boca Raton, FL 33433

|:] Personal Property/Vehicle

Description of Collateral:

 

 

 

 

B. VALQATIQN OF §;OLLATEBAL: E| NONE
C. LIEN AVOIDANQE [:l NONE

D. SUBB§ND!;R OF COLLATEML: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.
[:| NONE

E. DLBECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

[:| NONE
[:| The debtor(s) elect to make payments directly to each secured creditor listed below, The debtor(s) request that upon

confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

Name of Creditor Last 4 Digits of Account No. Descriptign of Collateral (Address, Vehicle, etc.|
SPS SELECT PORTFOLIO 6602

 

 

 

PRIMARY RESIDENCE 21191 VIA VENTURA BOCA
1- RAToN FL 33433
CAPITAL BANK/FIRST 5279 VACATION HOME 127 VALJEAN LANE TAVERNIER
2' TENNESSEE KEY FL 33070
3 GM Financial 8847 lease vehicle
4 GM Financial 8036 lease vehicle

 

rv. TREATMENT oF FEEs AND PRIoRITY CLAIMs [as defined in 11 U.s.c. §507 and 11 U.s.C. § 1322(a)(4)]
A. ADMINISIRATIVE FEES oTHER THAN DEBTORSLS)' ATTORNEY's FEE: |§| NONE
B. INTERNAL REVENUE sERvICE: |§| NONE
C. DoMEsTIc sUPPoRT oBLIGATIoN(s): |§| NONE
1). oTHER: |§| NONE

V. TREATMENT OF UNSECURED NONPRlORlTY CREDITORS
A. Pay $15.56 /month (Months 4 to _61 )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [:| If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: |:\ NONE

*Debtor(s) certify the separate classification(s) of the clairn(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to ll U.S.C. § 1322.

VI. EXECUTORY QONTRACTS AND UNEXPIRE!) LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

|§_\ NONE
vII. lNgoME TA; RETURNS AND BLFLLMQS: |§] NONE
v111. NoN-sTANDABQ PLAN PRovIsloNs E| NONE

LF-31 (rev. 10/3/17) Page 2 of 3

 

14 ._W-m.,» ..»~ n

Debtor§): MICHELLE YOLANDA BRUZZO Case number: 18-21007

CaSe 18-21007-EPK DOC 3

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

Debtdr [} / [6 ){@ Jdim Debtdr

MICHELLE YOLANDA BRUZZO ‘Dat'e Date

 

Attomey with permission to sign on Date
Debtor(s)‘ behalf

By filing this document, the Attomey for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-3l (rev. 10/3/17) Page 3 of 3

 

